DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the handwritten reference numbers and lead lines throughout, which are sometimes illegible and hard to determine exactly where the lead lines are pointing.  Also, Fig. 7 is too dark and shaded to make out details of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  neither claim ends with the proper punctuation (a period).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the cellar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This limitation will be interpreted as "the drill floor support structure" for purposes of examination since that is the only structural limitation with the proper basis.
Claim 19 recites the limitation "the cellar" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  This limitation will be interpreted as "the drill floor support structure" for purposes of examination since that is the only structural limitation with the proper basis.
Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 10-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170254181 to Konduc et al.
The applied reference has a common applicant and at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Konduc discloses a modular drilling cellar 100 configured to be arranged beneath a drill floor of a drilling rig, the modular drilling cellar comprising: a housing 102 for storing well head equipment (fig. 1; paragraph 0055); and a drill floor support structure comprising a pair of support legs, each leg comprising: an extension portion 108 coupled to the figs. 1-4, 15, 21, 25, and 26; paragraph 0066); a column portion 109 coupled to the extension portion and configured to be arranged in an operational position and a roading position (see figs. mentioned previously, as well as 22A-22F; paragraph 0067); and a bearing foot 107 coupled to the column portion (seen in same figures noted previously).
Regarding claim 3, the modular drilling cellar of claim 1, wherein the extension portion comprises a pivoting frame (figs. 1-4, 15, 21, 25, and 26 show that the member 108 is a frame that pivots from an upper position to a lower position; paragraph 0066 specifically says it pivots).
Regarding claim 4, the modular drilling cellar of claim 1, wherein the extension portion comprises a retractable frame (fig. 29 shows the frame of member 108 retracted back from the position in fig. 28).
Regarding claim 10, the modular drilling cellar of claim 1, wherein each leg is independently actuable (figs. 18-19; paragraph 0066).
Regarding claim 11, the modular drilling cellar of claim 1, further comprising a second pair of legs (figs. 5-7, wherein the legs support feet 118).
Regarding claim 12, as best understood with respect to the 112 rejection above, Konduc discloses a drill floor support structure comprising a pair of support legs, each leg configured to be arranged in a roading position and an operating position, each leg comprising: an extension portion 108 coupled to the drill floor support structure and configured to be arranged in an operating position and a roading position; a column portion 109 coupled to the extension portion and configured to be arranged in an operational position and a roading position; and a bearing 107 coupled to the column portion (see the figures and paragraphs referred to in claim 1 above).
Regarding claims 13 and 20, the drill floor support structure of claim 12, wherein the extension portion comprises at least one of: a pivoting frame (figs. 1-4, 15, 21, 25, and 26 show that the member 108 is a frame that pivots from an upper position to a lower position; paragraph 0066 specifically says it pivots); and a retractable frame (fig. 29 shows the frame of member 108 retracted back from the position in fig. 28).
Regarding claim 18, the drill floor support structure of claim 12, wherein each leg is independently actuable (figs. 18-19; paragraph 0066).
Regarding claim 19, as best understood with respect to the 112 rejection above, Konduc discloses a drilling rig 400 comprising: a drill floor 410; and a drill floor support structure configured to transfer loading on the drill floor to a ground or pad surface, the drill floor support structure comprising a pair of support legs, each leg configured to be arranged in a roading position and an operating position, each leg comprising: an extension portion 108 coupled to the cellar and configured to be arranged in an operating position and a roading position; a column portion 109 coupled to the extension portion and configured to be arranged in an operational position and a roading position; and a bearing foot 107 coupled to the column portion (see the figures and paragraphs referred to in claim 1 above; also fig. 21 and paragraph 0081).

Claim(s) 12-13 and 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040240973 to Andrews et al.
Regarding claim 12, as best understood with respect to the 112 rejection above, Andrews discloses a drill floor support structure 124 comprising a pair of support legs, each leg configured 140 coupled to the drill floor support structure and configured to be arranged in an operating position and a roading position; a column portion 142 operatively coupled to the extension portion and configured to be arranged in an operational position and a roading position; and a bearing foot 154 operatively coupled to the column portion (figs. 12-15; paragraphs 0063-0065 and 0070-0071).
Regarding claims 13 and 20, the drill floor support structure of claim 12, wherein the extension portion comprises at least one of: a pivoting frame; and a retractable frame (figs. 13-15 and 27-31 show that the extension portion pivots about pivot points to extend/retract the frame of the extension portion).
Regarding claim 19, as best understood with respect to the 112 rejection above, Andrews discloses a drilling rig 102 comprising: a drill floor 112; and a drill floor support structure 124 configured to transfer loading on the drill floor to a ground or pad surface, the drill floor support structure comprising a pair of support legs, each leg configured to be arranged in a roading position and an operating position, each leg comprising: an extension portion 140 coupled to the cellar and configured to be arranged in an operating position and a roading position; a column portion 142 coupled to the extension portion and configured to be arranged in an operational position and a roading position; and a bearing foot 154 coupled to the column portion (see the figures and paragraphs referred to in claim 12 above; also figs. 1-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konduc et al.
Konduc teaches the bearing foot from claims 1 and 12 above, wherein the foot is configurable to have steel plates 113 added to it (paragraph 0067).  But it does not explicitly teach that the foot comprises a removable section.  At the time of the invention, it would have been clearly obvious to one of ordinary skill in the art that if the plates can be added, then they would be equally removable, especially since the disclosure does not state that the plates are added in a permanent manner, or some other way that would prevent their removal.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konduc et al in view of US 7182163 to Gipson.

Gipson teaches a foot 50 for purposes similar to that of Konduc (fig. 8).  It is further taught that the foot has a hinged portion at 145/146.  It would have been obvious to one of ordinary skill in the art, having the teachings of Konduc and Gipson before him prior to the effective filing date of the claimed invention, to modify the foot taught by Konduc to include the hinged portion of Gipson, in order to obtain the predictable result of allowing the foot to swivel feely with respect to the column it is attached to (col. 6, lines 34-44; claim 4).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al in view of Konduc et al.
Regarding claim 16, Andrews teaches the bearing foot from claim 12 above but does not explicitly teach that the foot comprises a removable section.
Konduc teaches a bearing foot similar to that of Andrews, wherein the foot is configurable to have steel plates 113 added to it (paragraph 0067).  It would have been obvious to one of ordinary skill in the art, having the teachings of Andrews and Konduc before him prior to the effective filing date of the claimed invention, to modify the foot taught by Andrews to include the addition of steel plates of Konduc, in order to obtain the predictable result of shimming the foot if settlement occurs that increases the distance between the foot and the ground (paragraph 0067 of Konduc).  At the time of the invention, it would have been clearly obvious to one of ordinary skill in the art that if the plates can be added, then they would be equally removable, especially since the disclosure does not state that the plates are added in a permanent manner, or some other way that would prevent their removal.
claim 18, Andrews teaches the legs from claim 12 above but does not explicitly teach that each leg is independently actuable.
Konduc teaches legs similar to that of Andrews, wherein each leg is independently actuable (figs. 18-19; paragraph 0066).  It would have been obvious to one of ordinary skill in the art, having the teachings of Andrews and Konduc before him prior to the effective filing date of the claimed invention, to try modifying the legs taught by Andrews to include the independent actuation of Konduc, in order to obtain the predictable result of having greater control of actuation of the legs.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al in view of US 7182163 to Gipson.
Andrews teaches the bearing foot from claim 12 above, but does not specifically teach that the foot has a hinged section.
Gipson teaches a foot 50 for purposes similar to that of Andrews (fig. 8).  It is further taught that the foot has a hinged portion at 145/146.  It would have been obvious to one of ordinary skill in the art, having the teachings of Andrews and Gipson before him prior to the effective filing date of the claimed invention, to modify the foot taught by Andrews to include the hinged portion of Gipson, in order to obtain the predictable result of allowing the foot to swivel feely with respect to the column it is attached to (col. 6, lines 34-44; claim 4).
Allowable Subject Matter
Claims 2, 5-6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674